Title: From Thomas Jefferson to Josiah Parker, 26 October 1780
From: Jefferson, Thomas
To: Parker, Josiah



Sir
Richmond October 26, 1780.

The invasion of our country, lately taken place has rendered it necessary to call into the field a large body of militia to oppose them. The Executive are very anxious as far as it can be done, to substitute in place of the militia officers, others who to equal zeal join experience in military duties. Should your present situation admit you to take over them the same command you held in the  regular service, I am now to ask the favor of you to do it; and trust that your wish to expel the invading enemy from among us will overweigh many domestick inconveniences which might attend it. I wish to receive your answer by the bearer or any speedier opportunity, and that you may join the Commanding officer as soon as possible if you can undertake the charge, as I suppose the whole force will assemble between this date and the 12th of the ensuing month. I readily apprehend that difficulties about relative rank between the gentlemen who have resigned, and those who have continued in service may arise; The removal of these is beyond the reach of our powers; and I shall think it unfortunate indeed, if our country should for that cause lose the services of gentlemen in a crisis where they are so vitally important. I cannot but rely that those who have so far changed their line of life, as that military rank is no longer their object, will cheerfully take their stand at the most useful place in which the laws have left it in our power to employ them.
I am, with great respect, Sir, Your Most Obt humble Serv,

Th: Jefferson

